Citation Nr: 1324423	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-50 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in excess of 50 percent for his service-connected PTSD.  Before the Board may determine whether a higher initial rating is warranted, though, it must remand this case in order to obtain pertinent private medical evidence that has been identified by the Veteran but has not been associated with the claims file.

The duty to assist requires that VA make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(2). 

In the case at hand, the record reflects that the Veteran has been regularly receiving psychotherapy from a Dr. J.E. Black since March 2006.  A January 2013 VA examination report notes that the Veteran still sees Dr. Black monthly.  Dr. Black, himself, sent in letters in support of the Veteran's claim in April 2008 and November 2009, in which he describes the Veteran's PTSD as "severe."  However, the Veteran's psychotherapy records themselves have not been requested.  The Board observes that these records may contain information on the severity of the Veteran's PTSD that would be extremely helpful in evaluating whether a rating in excess of 50 percent is warranted.  The Board thus finds it necessary to remand this claim in order to attempt to obtain these records.  

The Board further notes that the January 2013 VA examination report indicates that the Veteran receives medication to treat his PTSD from his family doctor.  Dr. Black's November 2009 letter identifies the Veteran's primary care physician as Dr. Glenn Fisher.  These records, too, may be relevant to determining the severity of the Veteran's PTSD.  Thus, on remand, the RO/AMC should attempt to obtain these records as well. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out authorization forms for Dr. J.E. Black and Dr. Glenn Fisher.  The Veteran should also be notified that he may submit any such records himself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed with respect to any private medical evidence identified by the Veteran.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


